Title: From John Adams to Susanna Boylston Adams Clark Treadway, 1 March 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



My dear Mrs. Clark
Quincy March 1st. 1819

I have requested your Uncle to advance the money for your Bible on my account;
Have you heard Mr. Clay speak in the house? I wish there might be as many spectators of the launching of the 74; as there were of the execution of the four pirates lately in Boston.
Kiss little Susan and congratulate her on her recovery My love to Mr. Clark and all the family; I hope you will not fall in love with fashions or fashionable society from your neighbourhood to Washington; For if you should ever be condemned to it you will find it as painful a slavery as that of your cousin’s domesticks upon her plantation and I believe more so. I have taken sufficient doses of it to make me sick; study therefore Philosophy and rural felicity bear the calamities of life with fortitude and submission Such is the advice of your affectionate Grand father
John Adams